Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	In light of applicant’s arguments and amendments with respect to the rejections of claim 4 under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejections of claim 4 under 35 U.S.C. § 112 have been withdrawn.
II.	In light of applicant’s arguments and amendments with respect to the rejections of claims 1-20 under 35 U.S.C. § 101 have been fully considered and are persuasive. The rejections of claims 1-20 under 35 U.S.C. § 101 have been withdrawn.
III.	Applicant’s arguments and amendments with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered:
Regarding …while a vehicle is operating in a geographic area, identifying a set of path priors to use as a basis for deriving a planned path for the vehicle in the geographic area… wherein the set of path priors corresponds to paths traversed in the geographic area prior to the vehicle operating in the geographic area… This argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for this teaching  challenged in the argument.
Regarding …sampling path priors in the set of path priors to produce a set of points that is representative of the set of path priors… the applicant’s arguments and amendments have been fully considered but are moot because the new ground of rejection relies on the Ferguson reference for a different scope than in the prior rejection of record for this teaching challenged in the argument.
IV-VI.	Applicant’s arguments and amendments with respect to the rejection of claims 2-4, 11, and 13-15 under 35 U.S.C. § 103 have been fully considered but are moot because of the new ground of rejection.
VII.	Applicant’s arguments and amendments with respect to the rejection of claims 5-7 and 16-18 under 35 U.S.C. § 103 have been fully considered:
	Regarding claims 5 and 16, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for this teaching  challenged in the argument.
	The arguments regarding dependent claims 6-7 and 17-18 are also moot because of the new ground of rejection.
VIII-IX.	Applicant’s arguments and amendments with respect to the rejection of claims 8-10 and 19 under 35 U.S.C. § 103 have been fully considered but are moot because of the new ground of rejection.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 11-12, 16-17, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. US 20200125106 A1 (hereinafter Russell) in view of Ferguson et al. (US 10421453 B1) (hereinafter Ferguson), and Stroila et al. (US 20180066957 A1) (hereinafter Stroila).

1.	Russell discloses A method ([0003] “…a method for controlling an autonomous vehicle through a multi-lane turn.”) comprising:
while a vehicle is operating in a geographic area ([0027] “…the actions and trajectory of the autonomous vehicle may be adjusted as it traverses through the multi-lane turn.” Examiner notes that the multi-lane turn disclosed by Russell describes a geographic area.), identifying a set of path priors ([0027] “…historical data corresponding to previous paths vehicles took through the multi-lane turn.”) to use as a basis for deriving a planned path for the vehicle in the geographic area ([0027] “…the trajectory of the autonomous vehicle may be adjusted such that it may follow an alternate trajectory based on historical data corresponding to previous paths vehicles took through the multi-lane turn.”),
wherein the set of path priors corresponds to paths traversed in the geographic area prior to the vehicle operating in the geographic area ([0028] “The historical data may be comprised of previous paths the autonomous vehicle or other vehicles have traversed around multi-lane turns…”);
Examiner notes that Russell discloses sampling path priors to produce something representative of the set of path priors ([0053] “In some instances, the historical data may be filtered prior to determining the average, lateral displacement to remove vehicle trajectories which are more than a predefined distance from the nominal trajectory.” ) The average lateral displacement is representative of the set of path priors, so the Russell only lacks a recitation of producing a set of points (addressed below).
Examiner notes that Russell discloses fitting a curve based on other previous trajectories of vehicles ([0053] “Based on the historical data, the computing device 210 may determine an average, lateral displacement of the vehicles traversing the turn relative to the nominal trajectory 480.”), but does not explicitly state the fitted curve is based on a set of points (addressed below). 
deriving the planned path for the vehicle based on the curve ([0053] “Based on the historical data, the computing device 210 may determine an average, lateral displacement of the vehicles traversing the turn relative to the nominal trajectory 480.”);
and controlling the vehicle according to the planned path. ([0053] “The autonomous vehicle's nominal trajectory 480 may be adjusted to more closely follow by the average, lateral displacement such that the autonomous vehicle's adjusted trajectory 481 is similar to that of other vehicles, as further shown in FIG. 4B.”)
Russell does not explicitly disclose producing a representative set of points and basing a fitted curve on a set of points.
However, Ferguson discloses producing a representative set of points and basing a fitted curve on a set of points ((column 5, lines 56-57) "This analysis may include taking a number of points along each of the trajectories." Examiner notes that the set of points taken are representative of trajectories of objects on the road.);
Additionally, Stroila discloses fitting a curve based on points ([0089] "Alternatively, the mapping platform can use a curve fitting algorithm (e.g., Bezier curves) or any other process to connect the probe points into a trajectory.");
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Russell by adding the point-based sampling as disclosed by Ferguson and the point-based curve fitting as disclosed by Stroila in order to carry out the sampling and fitting of curves in a conventional way.

5. 	Modified Russell contains, as discussed above, The method of claim 1, further comprising:
Russell additionally discloses before sampling the path priors in the set of path priors, filtering the set of path priors ([0053] “…historical data may be filtered prior to determining the average…”) based on a comparison between
contextual information related to the path priors in the set of path priors and contextual information related to operation of the vehicle ([0053] “In some instances, the historical data may be filtered prior to determining the average, lateral displacement to remove vehicle trajectories which are more than a predefined distance from the nominal trajectory.” Examiner notes that the nominal trajectory is information related to the operation of the vehicle, the historical data is information related to the path priors, and the determination of distance is a comparison between them.),
and wherein sampling the path priors in the set of path priors comprises sampling remaining path priors that remain in the set of path priors after the filtering. ([0053] “…historical data may be filtered prior to determining the average…” Examiner notes that the historical data is filtered before an average is determined (i.e. the path priors are filtered before sampling).)

6. 	Modified Russell contains, as discussed above, The method of claim 5, wherein filtering the set of path priors comprises:
Russell additionally discloses obtaining data related to the operation of the vehicle for at least one given contextual variable  ([0050] “…computing device 210, may instruct the autonomous vehicle 401 to travel within its normal operating parameters or rather, to follow a nominal trajectory, such that the autonomous vehicle is centered or nearly centered in the turning lane, in accordance with typical driving practices.” Examiner notes that the nominal trajectory is data related to the operation of the vehicle.);
for each path prior in the set of path priors:
accessing metadata for the at least one given contextual variable ([0053] “…a predefined distance from the nominal trajectory.” Examiner notes that the predefined distance is metadata.),
comparing the metadata to the data related to the operation of the vehicle for the at least one given contextual variable ([0053] “…trajectories which are more than a predefined distance from the nominal trajectory.” Examiner notes that this is a comparison of the predefined distance (the metadata) and the data (nominal trajectory).),
and identifying a path prior for removal if there is a mismatch between the metadata and the data related to the operation of the vehicle for the at least one given contextual variable ([0053] “…to remove vehicle trajectories which are more than a predefined distance from the nominal trajectory.”);
and removing each path prior identified for removal from the set of path priors. ([0053] “…to remove vehicle trajectories…”)

11. 	Modified Russell contains, as discussed above, The method of claim 1,
Russell additionally discloses wherein identifying the set of path priors comprises defining the path priors ([0051] “…actual paths traveled by the vehicles relative to a nominal driving corridor…” Examiner notes that the paths are defined relative to a nominal driving corridor.),
and wherein the path priors are encoded into map data for the geographic area. ([0051] “…the past trajectories, such as the actual paths traveled by the vehicles or actual paths traveled by the vehicles relative to a nominal driving corridor defined in the map information (i.e., a portion of the road through which vehicles typically travel,) may be tracked.” Examiner notes that nominal driving corridors are in the map information, through which the paths are tracked. Examiner also notes that a “portion of the road” is a geographic area.)

12. 	Russell discloses A non-transitory computer-readable medium comprising executable program instructions ([0033] The memory 230 stores information accessible by the one or more processors 220, including instructions 234 and data 232 that may be executed or otherwise used by the processor 220.) for:
while a vehicle is operating in a geographic area ([0027] “…the actions and trajectory of the autonomous vehicle may be adjusted as it traverses through the multi-lane turn.” Examiner notes that the multi-lane turn disclosed by Russell describes a geographic area.), identifying a set of path priors ([0027] “…historical data corresponding to previous paths vehicles took through the multi-lane turn.”) to use as a basis for deriving a planned path for the vehicle in the geographic area ([0027] “…the trajectory of the autonomous vehicle may be adjusted such that it may follow an alternate trajectory based on historical data corresponding to previous paths vehicles took through the multi-lane turn.”),
wherein the set of path priors corresponds to paths traversed in the geographic area prior to the vehicle operating in the geographic area ([0028] “The historical data may be comprised of previous paths the autonomous vehicle or other vehicles have traversed around multi-lane turns…”);U.S. Patent Appln. Serial No. 16/835,078Page 5 of 17Response to the Non-Final Office Action mailed March 1, 2022	Dated: May 3, 2022
Examiner notes that Russell discloses sampling path priors to produce something representative of the set of path priors ([0053] “In some instances, the historical data may be filtered prior to determining the average, lateral displacement to remove vehicle trajectories which are more than a predefined distance from the nominal trajectory.” ) The average lateral displacement is representative of the set of path priors, so the Russell only lacks a recitation of producing a set of points (addressed below).
Examiner notes that Russell discloses fitting a curve based on other previous trajectories of vehicles ([0053] “Based on the historical data, the computing device 210 may determine an average, lateral displacement of the vehicles traversing the turn relative to the nominal trajectory 480.”), but does not explicitly state the fitted curve is based on a set of points (addressed below). 
deriving the planned path for the vehicle based on the curve ([0053] “Based on the historical data, the computing device 210 may determine an average, lateral displacement of the vehicles traversing the turn relative to the nominal trajectory 480.”);
and controlling the vehicle according to the planned path. ([0053] “The autonomous vehicle's nominal trajectory 480 may be adjusted to more closely follow by the average, lateral displacement such that the autonomous vehicle's adjusted trajectory 481 is similar to that of other vehicles, as further shown in FIG. 4B.”)
Russell does not explicitly disclose the following elements:
Producing a representative set of points and basing a fitted curve on a set of points.
However, Ferguson discloses producing a representative set of points and basing a fitted curve on a set of points ((column 5, lines 56-57) "This analysis may include taking a number of points along each of the trajectories." Examiner notes that the set of points taken are representative of trajectories of objects on the road.);
Additionally, Stroila discloses fitting a curve based on points ([0089] "Alternatively, the mapping platform can use a curve fitting algorithm (e.g., Bezier curves) or any other process to connect the probe points into a trajectory.");
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-readable medium as disclosed by Russell by adding the point-based sampling as disclosed by Ferguson and the point-based curve fitting as disclosed by Stroila in order to carry out the sampling and fitting of curves in a conventional way.

16. 	Modified Russell contains, as discussed above, The non-transitory computer-readable medium of claim 12, further comprising executable program instructions for:
Russell additionally discloses before sampling the path priors in the set of path priors, filtering the set of path priors ([0053] “…historical data may be filtered prior to determining the average…”)based on a comparison between
contextual information related to the path priors in the set of path priors and contextual information related to operation of the vehicle ([0053] “In some instances, the historical data may be filtered prior to determining the average, lateral displacement to remove vehicle trajectories which are more than a predefined distance from the nominal trajectory.” Examiner notes that the nominal trajectory is information related to the operation of the vehicle, the historical data is information related to the path priors, and the determination of distance is a comparison between them.) in the geographic area ([0027] “…the actions and trajectory of the autonomous vehicle may be adjusted as it traverses through the multi-lane turn.” Examiner notes that the multi-lane turn disclosed by Russell describes a geographic area.),
and wherein sampling the path priors in the set ofU.S. Patent Appln. Serial No. 16/835,078Page 6 of 17Response to the Non-Final Office Action mailed March 1, 2022Dated: May 3, 2022 path priors comprises sampling remaining path priors in the set of path priors after the filtering. ([0053] “…historical data may be filtered prior to determining the average…” Examiner notes that the historical data is filtered before an average is determined (i.e. the path priors are filtered before sampling).)

17. 	Modified Russell contains, as discussed above, The non-transitory computer-readable medium of claim 16, wherein filtering the set of path priors comprises:
Russell additionally discloses obtaining data related to the operation of the vehicle for at least one given contextual variable ([0050] “…computing device 210, may instruct the autonomous vehicle 401 to travel within its normal operating parameters or rather, to follow a nominal trajectory, such that the autonomous vehicle is centered or nearly centered in the turning lane, in accordance with typical driving practices.” Examiner notes that the nominal trajectory is data related to the operation of the vehicle.);
for each path prior in the set of path priors:
accessing metadata for the at least one given contextual variable ([0053] “…a predefined distance from the nominal trajectory.” Examiner notes that the predefined distance is metadata.),
comparing the metadata to the data related to the operation of the vehicle for the at least one given contextual variable ([0053] “…trajectories which are more than a predefined distance from the nominal trajectory.” Examiner notes that this is a comparison of the predefined distance (the metadata) and the data (nominal trajectory).),
and identifying a path prior for removal if there is a mismatch between the metadata and the data related to the operation of the vehicle for the at least one given contextual variable ([0053] “…to remove vehicle trajectories which are more than a predefined distance from the nominal trajectory.”);
and removing each path prior identified for removal from the set of path priors. ([0053] “…to remove vehicle trajectories…”)

20. 	Russell discloses A computing system ([0032] “The vehicle may have one or more computing devices…”) comprising:
at least one processor ([0033]“…accessible by the one or more processors 220…”;
a non-transitory computer-readable medium ([0033] “The memory 230 stores information…”);
andU.S. Patent Appln. Serial No. 16/835,078Page 7 of 17Response to the Non-Final Office Action mailed March 1, 2022 Dated: May 3, 2022program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor ([0033] “The memory 230 stores information accessible by the one or more processors 220, including instructions 234 and data 232 that may be executed or otherwise used by the processor 220.”) such that the computing system is capable of:
while a vehicle is operating in a geographic area ([0027] “…the actions and trajectory of the autonomous vehicle may be adjusted as it traverses through the multi-lane turn.” Examiner notes that the multi-lane turn disclosed by Russell describes a geographic area.), identifying a set of path priors ([0027] “…historical data corresponding to previous paths vehicles took through the multi-lane turn.”) to use as a basis for deriving a planned path for the vehicle in the geographic area ([0027] “…the trajectory of the autonomous vehicle may be adjusted such that it may follow an alternate trajectory based on historical data corresponding to previous paths vehicles took through the multi-lane turn.”),
wherein the set of path priors corresponds to paths traversed in the geographic area prior to the vehicle operating in the geographic area ([0028] “The historical data may be comprised of previous paths the autonomous vehicle or other vehicles have traversed around multi-lane turns…”);
Examiner notes that Russell discloses sampling path priors to produce something representative of the set of path priors ([0053] “In some instances, the historical data may be filtered prior to determining the average, lateral displacement to remove vehicle trajectories which are more than a predefined distance from the nominal trajectory.” ) The average lateral displacement is representative of the set of path priors, so the Russell only lacks a recitation of producing a set of points (addressed below).
Examiner notes that Russell discloses fitting a curve based on other previous trajectories of vehicles ([0053] “Based on the historical data, the computing device 210 may determine an average, lateral displacement of the vehicles traversing the turn relative to the nominal trajectory 480.”), but does not explicitly state the fitted curve is based on a set of points (addressed below). 
deriving the planned path for the vehicle based on the curve ([0053] “Based on the historical data, the computing device 210 may determine an average, lateral displacement of the vehicles traversing the turn relative to the nominal trajectory 480.”);
and controlling the vehicle according to the planned path. ([0053] “The autonomous vehicle's nominal trajectory 480 may be adjusted to more closely follow by the average, lateral displacement such that the autonomous vehicle's adjusted trajectory 481 is similar to that of other vehicles, as further shown in FIG. 4B.”)
Russell does not explicitly disclose producing a representative set of points and basing a fitted curve on a set of points.
However, Ferguson discloses producing a representative set of points and basing a fitted curve on a set of points ((column 5, lines 56-57) "This analysis may include taking a number of points along each of the trajectories." Examiner notes that the set of points taken are representative of trajectories of objects on the road.);
Additionally, Stroila discloses fitting a curve based on points ([0089] "Alternatively, the mapping platform can use a curve fitting algorithm (e.g., Bezier curves) or any other process to connect the probe points into a trajectory.");
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computing system as disclosed by Russell by adding the point-based sampling as disclosed by Ferguson and the point-based curve fitting as disclosed by Stroila in order to carry out the sampling and fitting of curves in a conventional way.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. US 20200125106 A1 (hereinafter Russell) in view of Ferguson et al. (US 10421453 B1) (hereinafter Ferguson), Stroila et al. (US 20180066957 A1) (hereinafter Stroila), and Beaurepaire (US 11200807 B2) (hereinafter Beaurepaire).

2. 	Modified Russell contains, as discussed above, The method of claim 1, wherein identifying the set of path priors to use as a basis for deriving the planned path for the vehicle in the geographic area comprises:
Stroila additionally discloses selecting a sequence of road segments that the planned path is to traverse ([0068] In exemplary embodiments, the road segment data records 205 are links or segments representing roads, streets, or paths, as can be used in the calculated route);
Russell does not explicitly disclose the following elements. However, Beaurepaire does disclose identifying a respective subset of path priors associated with each road segment in the sequence of road segments ((column 9, lines 46-48) "The node data records are end points corresponding to the respective links or segments of the road segment data records." Examiner notes that the node data records are path priors the recitation of “corresponding to the respective links or segments” shows that subsets of the data are associated with each road segment.);
and combining respective subsets of path priors associated with the road segments in the sequence into the set of path priors. ((column 9, lines 48-50) "The road link data records and the node data records represent a road network, such as used by vehicles, cars, and/or other entities." Examiner notes that the data is combined into a larger set of paths (“a road network”).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Russell by adding the identifying and combining of path prior subsets as disclosed by Beaurepaire in order to better organize and manage data associated with the function of the technology in order to execute the function more effectively.

13. 	Modified Russell contains, as discussed above, The non-transitory computer-readable medium of claim 12, wherein identifying the set of path priors to use as the basis for deriving the planned path for the vehicle in the geographic area comprises:
Stroila additionally discloses selecting a sequence of road segments that the planned path is to traverse ([0068] In exemplary embodiments, the road segment data records 205 are links or segments representing roads, streets, or paths, as can be used in the calculated route);
Russell does not explicitly disclose the following elements. However, Beaurepaire does disclose identifying a respective subset of path priors associated with each road segment in the sequence of road segments ((column 9, lines 46-48) "The node data records are end points corresponding to the respective links or segments of the road segment data records." Examiner notes that the node data records are path priors the recitation of “corresponding to the respective links or segments” shows that subsets of the data are associated with each road segment.);
and combining respective subsets of path priors associated with the road segments in the sequence into the set of path priors. ((column 9, lines 48-50) "The road link data records and the node data records represent a road network, such as used by vehicles, cars, and/or other entities." Examiner notes that the data is combined into a larger set of paths (“a road network”).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-readable medium as disclosed by Russell by adding the identifying and combining of path prior subsets as disclosed by Beaurepaire in order to better organize and manage data associated with the function of the technology in order to execute the function more effectively.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. US 20200125106 A1 (hereinafter Russell) in view of Ferguson et al. (US 10421453 B1) (hereinafter Ferguson), Stroila et al. (US 20180066957 A1) (hereinafter Stroila), and Dorum et al. (EP 2172748 A2) (hereinafter Dorum).

3. 	Modified Russell contains, as discussed above, The method of claim 1, wherein fitting the curve to the set of points comprises:U.S. Patent Appln. Serial No. 16/835,078Page 3 of 17Response to the Non-Final Office Action mailed March 1, 2022
Russell does not explicitly disclose the following elements. However, Dorum does disclose  Dated: May 3, 2022fitting the curve to the set of points to achieve a balance between minimizing a deviation from the set of points and minimizing a curvature of the curve. ([0068] "Overall, the curve fitting minimization functional minimizes the deviation from the data points while ensuring that the curvature changes as little as possible…")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Russell by adding the curve fitting as disclosed by Dorum in order to render the technology better suited to guide vehicles through a series of waypoints in a smooth manner.

14. 	Modified Russell contains, as discussed above, The non-transitory computer-readable medium of claim 12,
Russell does not explicitly disclose the following elements. However, Dorum does disclose wherein fitting the curve to the set of points comprises: fitting the curve to the set of points to achieve a balance between minimizing a deviation from the set of points and minimizing a curvature of the curve. ([0068] "Overall, the curve fitting minimization functional minimizes the deviation from the data points while ensuring that the curvature changes as little as possible…")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-readable medium as disclosed by Russell by adding the curve fitting as disclosed by Dorum in order to render the technology better suited to guide vehicles through a series of waypoints in a smooth manner.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. US 20200125106 A1 (hereinafter Russell) in view of Ferguson et al. (US 10421453 B1) (hereinafter Ferguson), Stroila et al. (US 20180066957 A1) (hereinafter Stroila), and Weiser et al. (US 20200257301 A1) (hereinafter Weiser).

4. 	Modified Russell contains, as discussed above, The method of claim 1,
Russell does not explicitly disclose the following elements. However, Weiser does disclose wherein the curve comprises a cubic smoothing spline. ([0279] "A spline for fitting the three dimensional geometry data of the road may include a linear spline (first order), a quadratic spline (second order), a cubic spline (third order), or any other splines (other orders)…")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Russell by adding the cubic smoothing spline as disclosed by Weiser in order to render the technology better suited to guide vehicles through a series of waypoints in a smooth manner.

15. 	Modified Russell contains, as discussed above, The non-transitory computer-readable medium of claim 14,
Russell does not explicitly disclose the following elements. However, Weiser does disclose wherein the curve comprises a cubic smoothing spline. ([0279] "A spline for fitting the three dimensional geometry data of the road may include a linear spline (first order), a quadratic spline (second order), a cubic spline (third order), or any other splines (other orders)…")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-readable medium as disclosed by Russell by adding the cubic smoothing spline as disclosed by Weiser in order to render the technology better suited to guide vehicles through a series of waypoints in a smooth manner.

Claims 7, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. US 20200125106 A1 (hereinafter Russell) in view of Ferguson et al. (US 10421453 B1) (hereinafter Ferguson), Stroila et al. (US 20180066957 A1) (hereinafter Stroila), and Niewiadomski (US 11079245 B1) (hereinafter Niewiadomski).

7. 	Modified Russell contains, as discussed above, The method of claim 6,
Russell does not explicitly disclose the following elements. However, Niewiadomski does disclose wherein the at least one given contextual variable relates to one of time-of-day, date, weather conditions, traffic conditions, school-zone state, or geometry of an applicable sequence of road segments. ((column 20, lines 17-22) "By way of example, if a route request is received that corresponds to a particular day, time, weather condition, traffic condition or the like, the abstract navigation graph management module 724 may filter out historic location data that doesn't correspond to those conditions...")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Russell by adding the context variables as disclosed by Niewiadomski in order to more effectively select path priors that are relevant to certain driving conditions. This would allow for more efficient vehicle guidance.

9. 	Modified Russell contains, as discussed above, The method of claim 8, wherein the contextual information related to the operation of the vehicle comprises one or more of
 Russell does not explicitly disclose the following elements. However, Niewiadomski does disclose time-of-day, date, weather conditions, traffic conditions, school-zone state, or geometry of an applicable sequence of road segments. ((column 20, lines 17-22) "By way of example, if a route request is received that corresponds to a particular day, time, weather condition, traffic condition or the like, the abstract navigation graph management module 724 may filter out historic location data that doesn't correspond to those conditions...")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Russell by adding the contextual information as disclosed by Niewiadomski in order to more effectively select path priors that are relevant to certain driving conditions. This would allow for more efficient vehicle guidance.

18. 	Modified Russell contains, as discussed above, The non-transitory computer-readable medium of claim 17,
Russell does not explicitly disclose the following elements. However, Niewiadomski does disclose wherein the at least one given contextual variable relates to one of time-of-day, date, weather conditions, traffic conditions, school-zone state, or a geometry of an applicable sequence of road segments. ((column 20, lines 17-22) "By way of example, if a route request is received that corresponds to a particular day, time, weather condition, traffic condition or the like, the abstract navigation graph management module 724 may filter out historic location data that doesn't correspond to those conditions...")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-readable medium as disclosed by Russell by adding the context variables as disclosed by Niewiadomski in order to more effectively select path priors that are relevant to certain driving conditions. This would allow for more efficient vehicle guidance.

Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. US 20200125106 A1 (hereinafter Russell) in view of Ferguson et al. (US 10421453 B1) (hereinafter Ferguson), Stroila et al. (US 20180066957 A1) (hereinafter Stroila), and Afrouzi (US 11199853 B1) (hereinafter Afrouzi).

8. 	Modified Russell contains, as discussed above, The method of claim 1, wherein sampling the path priors in the set of path priors comprises:
Russell does not explicitly disclose the following elements. However, Afrouzi does disclose using a sampling scheme that involves dynamically selecting a sampling rate ((column 136, lines 7-8) "In some embodiments, the intervals at which samples are taken may be fixed or dynamic...”) to apply to each path prior in the set of path priors ((column 2, lines 49-51) "…the wheeled device moves along a path from the last known position to a new intended position while performing a first task; and the processor estimates each simulated position; and the processor estimates each simulated position…") ((column 16, lines 24-27) "For example, a robotic sweeper may move along a path while sweeping, a robotic mop may follow along the same path immediately behind the robotic sweeper and mop the floors...") based on contextual information related to operation of the vehicle. ((column 136, lines 9-12) "In a dynamic interval system, the sampling frequency may depend on factors such as speed or how smooth the floor is and other parameters.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Russell by adding the sampling scheme as disclosed by Afrouzi in order to more effectively select path priors that are relevant to certain driving conditions, as well as reduce computation time by lowering the sampling rate when able to do so. This would allow for more efficient vehicle guidance.

10. 	Modified Russell contains, as discussed above, The method of claim 1, wherein sampling the path priors in the set of path priors comprises:
Russell does not explicitly disclose the following elements. However, Afrouzi does disclose using a sampling scheme that involves dynamically selecting a sampling rate ((column 136, lines 7-8) "In some embodiments, the intervals at which samples are taken may be fixed or dynamic...”) to apply to each respective path prior in the set of path priors ((column 2, lines 49-51) "the wheeled device moves along a path from the last known position to a new intended position while performing a first task; and the processor estimates each simulated position; and the processor estimates each simulated position") ((column 16, lines 24-27) "For example, a robotic sweeper may move along a path while sweeping, a robotic mop may follow along the same path immediately behind the robotic sweeper and mop the floors...") based on information related to a respective path prior that comprises one or more of
a geometry of a road segment that corresponds to the respective path prior,
contextual information for the respective path prior ((column 136, lines 9-12) "In a dynamic interval system, the sampling frequency may depend on factors such as speed or how smooth the floor is and other parameters."), or
a confidence level associated with the respective path prior.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Russell by adding the sampling scheme as disclosed by Afrouzi in order to more effectively select path priors that are relevant to certain driving conditions, as well as reduce computation time by lowering the sampling rate when able to do so. This would allow for more efficient vehicle guidance.

19. 	Modified Russell contains, as discussed above, The non-transitory computer-readable medium of claim 12, wherein sampling the path priors in the set of path priors comprises:
Russell does not explicitly disclose the following elements. However, Afrouzi does disclose using a sampling scheme that involves dynamically selecting a sampling rate ((column 136, lines 7-8) "In some embodiments, the intervals at which samples are taken may be fixed or dynamic...”) to apply to each respective path prior in the set of path priors ((column 2, lines 49-51) "…the wheeled device moves along a path from the last known position to a new intended position while performing a first task; and the processor estimates each simulated position; and the processor estimates each simulated position…") ((column 16, lines 24-27) "For example, a robotic sweeper may move along a path while sweeping, a robotic mop may follow along the same path immediately behind the robotic sweeper and mop the floors...") based on contextual information related to operation of the vehicle. ((column 136, lines 9-12) "In a dynamic interval system, the sampling frequency may depend on factors such as speed or how smooth the floor is and other parameters.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-readable medium as disclosed by Russell by adding the sampling scheme as disclosed by Afrouzi in order to more effectively select path priors that are relevant to certain driving conditions, as well as reduce computation time by lowering the sampling rate when able to do so. This would allow for more efficient vehicle guidance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664